Citation Nr: 0433748	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  03-14 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim by a child of the veteran to have been permanently 
incapable of self-support prior to attaining the age of 18 
years and, if so, whether entitlement to the benefit is 
warranted.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to November 
1945.  He died on January [redacted] 1981.  The appellant is a child 
of the veteran.  The appellant attained the age of 18 years 
on March 28, 1981.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in April 2002 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that RO decisions in October 1992, February 
1997, and November 2000 determined that the appellant was not 
permanently incapable of self-support prior to attaining the 
age of 18 years.  Those determinations were not appealed to 
the Board and, consequently, became final.  See 38 U.S.C.A. 
§ 7105 (West 2002).  Thereafter, the appellant attempted to 
reopen his claim.  The issue currently on appeal is, 
therefore, as stated on the first page of this decision.

On September 14, 2004, the appellant appeared and testified 
at a hearing by videoconference before the undersigned 
Veterans Law Judge.  A transcript of that hearing is of 
record.  

The issue of whether the appellant was permanently incapable 
of self-support prior to attaining the age of 18 years on the 
merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  In unappealed October 1992, February 1997, and November 
2000 decisions, the RO determined that the appellant was not 
permanently incapable of self-support prior to attaining the 
age of 18 years.

2.  Evidence received since the November 2000 RO decision 
consists of evidence which was not previously submitted to 
agency decisionmakers; bears directly and substantially upon 
the specific matter under consideration; is neither 
cumulative nor redundant of evidence previously before agency 
decisionmakers; and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim 
that the appellant was permanently incapable of self-support 
prior to attaining the age of 18 years.

CONCLUSION OF LAW

Evidence received since a final November 2000 RO decision is 
new and material, and the claim that the appellant was 
permanently incapable of self-support prior to attaining the 
age of 18 years is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
or reopen the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board's decision to reopen the appellant's claim to have 
been permanently incapable of self-support prior to attaining 
the age of 18 years is completely favorable such that further 
notification and development pursuant to the VCAA is not 
required before reopening can be accomplished.  A 
determination as to the merits of that reopened claim is, 
however, deferred pending additional action set out in the 
REMAND following this decision.

II. Legal Criteria

A. Helpless Child

VA provides certain benefits for children of veterans shown 
to be permanently incapable of self-support by reason of 
mental or physical defect prior to attaining the age of 18 
years.  38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 
3.315(a), 3.356 (2004).  The phrase permanent incapacity for 
self-support contemplates disabilities which are totally 
incapacitating to the extent that the person would be 
permanently incapable of self-support through his or her own 
efforts by reason of physical or mental defects.  The focus 
of analysis must be on the individual's condition at the time 
of his 18th birthday; it is that condition which determines 
whether he is entitled to the status of a helpless child.  If 
he is shown capable of self-support at the age of 18, the 
Board need go no further.  Dobson v. Brown, 4 Vet. App. 443 
(1993).

To establish entitlement to the benefit sought, various 
factors under 38 C.F.R. 
§ 3.356 are for consideration. Principal factors for 
consideration are:

(1)  The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self- support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

(2)  A child shown by proper evidence to have been 
permanently incapable of self- support prior to the date of 
attaining the age of 18 years, may be so held at a later date 
even though there may have been a short intervening period or 
periods when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.

(3)  It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4)  The capacity of a child for self- support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.

B. Reopening Claim

The law provides that, except as provided in 38 U.S.C.A. 
§ 5108, when a claim is disallowed by the agency of original 
jurisdiction, the claim may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. § 7105 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

During the course of the appellant's current appeal, the 
regulation pertaining to new and material evidence was 
revised.  See 66 Fed. Reg. 45,630 (August 29, 2001).  The 
revised regulation applies only to claims filed on or after 
August 29, 2001, and does not apply to the appellant's claim 
filed prior to that date.

To reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time the claim was finally disallowed by an RO or the 
Board on any basis, not only since the time that the claim 
was last disallowed on the merits.  See Evans v. Brown, 9 
Vet. App. 273, 285 (1996). 

III. Factual Background and Analysis

The evidence of record at the time of the RO's decision in 
November 2000, which was the most recent final determination 
that the appellant was not incapable of self-support prior to 
attaining the age of 18 years, included the following: the 
veteran's death certificate; the appellant's birth 
certificate; a request in December 1980 by the veteran for VA 
approval of school attendance by the appellant; a claim by 
the appellant, received in June 1998, for entitlement to 
dependency and indemnity compensation or death pension as a 
surviving child of the veteran; a statement by the appellant 
received in July 1991; and statements by private 
psychiatrists dated in March 1992 and September 2000.

The December 1980 request for VA approval of school 
attendance indicated that the appellant would attend a 
community college to study data processing beginning January 
12, 1981, approximately ten weeks prior to his 18th birthday.  
In his July 1991 statement, the appellant stated that when he 
was 17 years of age he was severely depressed and he had a 
mental breakdown while on active duty in the United States 
Army.  In March 1992, a private treating psychiatrist 
reported that he had been treating the appellant since 1989 
for schizophrenia and the appellant related to him that he 
had his first psychiatric episode while in military service 
prior to attaining the age of 18 years.  In September 2000, a 
private treating psychiatrist reported that the veteran was 
permanently disabled by paranoid schizophrenia and that the 
appellant had shown signs of that diagnosis since he was an 
early teenager.

The additional evidence received since November 2000 includes 
lay statements by the appellant's mother and by two of the 
appellant's sisters.   In their statements, the appellant's 
sisters and his mother described his behavior as a child and 
as an adolescent.  They stated that the appellant was 
socially withdrawn to an extreme degree as a child and 
adolescent.  They reported that the appellant did not 
graduate from high school and that he failed to complete an 
enlistment in the Army and was discharged after serving for a 
couple of months prior to attaining the age of 18 years.  In 
her testimony at the hearing in September 2004, the 
appellant's mother stated that: the appellant's problems 
started when he was in seventh grade; when the appellant's 
father died in January 1981, the appellant got a job for a 
few hours a day selling a daily newspaper over the telephone 
and he lived on his own for about a year but then he lost his 
job due to his mental problems and came back to live with 
her.     

The testimony and statements of the appellant's sisters and 
mother, which are new, tend to show significant emotional 
instability on the appellant's part prior to his attaining 
the age of 18 years.  As such, this additional evidence has 
probative value on the issue before the Board and constitutes 
material evidence.  Therefore, new and material evidence has 
been submitted to reopen the claim that the appellant was 
incapable of self-support prior to attaining the age of 18 
years.  See 38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001). 


ORDER

New and material evidence having been received, the claim of 
entitlement that the appellant was permanently incapable of 
self-support prior to attaining the age of 18 years is 
reopened; to this extent only, the appeal is granted.




REMAND

In her written statement received in April 2004, the 
appellant's mother stated that he had attended  
[redacted] High School in [redacted], before dropping 
out.  In a July 1991 letter, the RO had requested that the 
appellant submit a statement by officials at the high school 
which he attended concerning his condition at the time, but 
the appellant did not submit any such statement.  The Board 
finds that the records of the appellant's high school 
attendance are pertinent to the claim on appeal.  VA's duty 
to assist the veteran in the development of his claim 
requires that VA attempt to obtain copies of the appellant's 
high school records, and this case will be remanded for that 
purpose.

At the hearing in September 2004, the appellant and his 
mother testified that prior to attaining the age of 18 years, 
with his parents' consent, the appellant enlisted in the 
United States Army but was discharged due to mental problems.  
The Board finds that the appellant's service medical records 
and his Department of the Army (DA) Form 20, service 
personnel record, are pertinent to the claim on appeal.  
Although the statement of the case furnished to the appellant 
in April 2003 stated that the appellant's service medical 
records for the period June 13, 1980, through August 18, 
1980, were located in the record of the veteran, a careful 
review of the envelopes in the claims file containing the 
veteran's service medical records failed to produce the 
appellant's service medical records.  Furthermore, it does 
not appear that the RO attempted to obtain the appellant's DA 
Form 20.  Development action to associate the appellant's 
service medical records and service personnel records with 
the other evidence in the claims file is indicated.



Accordingly, this case is REMANDED to the AMC for the 
following:

1.  After obtaining any necessary release 
from the appellant, the AMC should 
attempt to obtain the records of the 
appellant's attendance, performance, and 
health status while he was a student 
during the school years 1978-1979, 1979-
1980 and 1980-1981 from [redacted] 
High School, [redacted].

2.  The AMC should obtain the appellant's 
DA Form 20, service personnel record, and 
associate it and the appellant's service 
medical records with the other evidence 
in the claims file in such a way as to 
facilitate appellate review.

3.  Once the foregoing development is 
completed, the AMC should readjudicate 
the appellant's claim based on 
consideration of all of the evidence of 
record.  If the AMC denies the benefit 
sought on appeal, it should provide the 
appellant and his representative a 
supplemental statement of the case.  The 
appellant and his representative should 
be afforded the appropriate opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



